United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lompoc, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Raquell Krueger-Denio, for the appellant
Office of Solicitor, for the Director

Docket No. 09-816
Issued: January 14, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 4, 2009 appellant, through her representative, filed a timely appeal from a
December 5, 2008 merit decision of the Office of Workers’ Compensation Programs which
affirmed the termination of her wage-loss benefits for refusing suitable work. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of the appeal.
ISSUE
The issue is whether the Office properly terminated appellant’s compensation effective
July 24, 2007 on the grounds that she refused an offer of suitable work pursuant to 5 U.S.C.
§ 8106(c).
On appeal, appellant’s representative contends that the job offer was not suitable.
FACTUAL HISTORY
On February 27, 1997 appellant, then a 40-year-old letter carrier, filed an occupational
disease claim for carpal tunnel syndrome and problems involving her neck, shoulders and back
as employment related. The Office accepted her claim for left arm strain and bilateral shoulder

calcific tendinitis, for which she underwent a right shoulder arthroscopy. By letter dated
April 12, 2004, it placed appellant on the periodic rolls in receipt of wage loss for total disability.
In a July 19, 2006 report, Dr. Margaret E. Elfering, a second opinion Board-certified
orthopedic surgeon, confirmed the diagnoses of right shoulder calcific tendinitis and left
shoulder tendinitis. Based upon her review of the medical evidence, statement of accepted facts
and findings on physical examination, Dr. Elfering found that appellant was capable of working
provided there was no casing mail, no over the shoulder height work, no full reaching with the
arms and no lifting more than 10 pounds. In an attached July 24, 2006 work capacity evaluation
(Form OWCP-5c), Dr. Elfering set forth appellant’s work restrictions, noting that she was
capable of an eight-hour day. The restrictions included no full reaching, no reaching at shoulder
level, no pushing overhead and no pulling overhead.
On September 1, 2006 Dr. C. Clay Wellborn, an attending Board-certified orthopedic
surgeon, diagnosed right arm strain. On physical examination, he noted a normal range of
motion. Appellant related to the physician that her symptoms were made worse with overhead
use. Dr. Wellston advised that appellant might “require intermittent additional symptomatic
care” but that no additional treatment was currently planned.
On October 10, 2006 Dr. Elfering stated that appellant continued to have residuals of her
accepted conditions. She noted that appellant had restrictions on the use of her shoulders which
included no reaching out or above shoulder height and no reaching below shoulder level.
On November 16, 2006 the employing establishment offered appellant a job as a
modified carrier technician based on Dr. Elfering’s reports. The job was sedentary, required no
full reaching above or below shoulder level, no lifting more than 10 pounds and no overhead
pulling or pushing. The employing establishment notified her that the position was presently
available and would remain so until the Office made a suitability determination. The job
description listing the duties of the offered position identified the position as stamps by mail
(SBM). The duties of the position included: counting the incoming number of stamps by mail
order forms; opening the stamp by mail envelopes with an electronic cutter; pulling checks and
order forms from the envelopes and sorting them; taking and putting a self-adhesive address
label on a Tyvek envelope; responding to customers and answering telephones with a hand free
telephone; minimal and light typing of information into a computer order form; using a
calculator to total the checks placed in the computer; and sealing the Tyvek envelope by pulling
the adhesive strip from the envelope’s flap and folding it over. Attached to the proposed job
offer was a form appellant was to provide to Dr.Wellborn for his opinion on whether she could
perform the duties of the offered position.
On April 30, 2007 the Office advised appellant of its determination that the position
offered by the employing establishment was suitable. It noted that the November 16, 2006 job
offer conformed to her physical restrictions. The Office notified appellant that her compensation
could be terminated if she did not accept the position or provide good cause for not doing so
within 30 days of the date of the letter.
In a letter dated May 24, 2007, appellant’s representative informed the Office that neither
appellant nor she had received a copy of the modified position. Additional time to respond to the

2

job offer was requested as appellant had a June 6, 2007 appointment with Dr. Wellborn.
Appellant’s representative contended that the offered position did not take into consideration her
nonemployment depression and an accepted right knee condition.
On May 29, 2007 appellant rejected the offered position. She contended that it exceeded
her medical restrictions, did not consider all her medical conditions, her commute and driving
restrictions or the side effects of her medications.
Appellant submitted the June 4, 2007 report of Robert Bannister, MA, MFT, who advised
that appellant had a history of major depression for which she received treatment. Mr. Bannister
advised that appellant was totally disabled.
On June 6, 2007 Dr. Wellborn completed the form forwarded by the employing
establishment. He noted that he disapproved of the job offer for the reason that it did not meet
appellant’s current work limitations. On June 11, 2007 Dr. Wellborn submitted an OWCP-5
work capacity evaluation, advising that appellant was limited to a maximum of lifting and
reaching five pounds below the shoulder, no reaching or lifting above the shoulder, one hour in
operating a motor vehicle, and four- hour work restrictions of pushing and pulling no more than
five pounds.
In a June 22, 2007 letter, the Office advised appellant that it had considered her reasons
for not accepting the position and found them to be unacceptable. It noted that Mr. Bannister
was not a physician and his opinion did not constitute medical evidence. The Office noted that
the most recent medical report from Dr. Wellborn was dated September 1, 2006 and did not
provide objective findings. Appellant was advised that her compensation would be terminated if
she did not accept the job offer within 15 days of the letter.
In a July 5, 2007 report, Dr. Wellborn reported that he disapproved of the job offer as
currently extended to appellant. He advised that there should be no reaching above shoulder
level and that she was limited to a maximum of four hours a day of intermittent pushing and
pulling less than five pounds. Dr. Wellborn noted that driving from her residence to work would
exceed a one-hour driving limitation.
In a July 24, 2007 decision, the Office terminated appellant’s compensation effective that
day on the grounds that she had refused an offer of suitable work. It found that the job
limitations were based on the opinion of Dr. Elfering and that the July 5, 2007 report of
Dr. Wellborn was not rationalized as the physician did not set forth any findings from physical
examination. The weight of medical opinion established that the job offer was suitable.
In a July 31, 2007 letter, appellant’s representative requested a review of the written
record before an Office hearing representative.
On November 6, 2007 appellant’s representative presented arguments as to why the job
was not suitable, contending that the position was not within appellant’s physical restrictions and
that the Office failed to comply with its procedures regarding the suitability determination.
In an October 15, 2007 report, Dr. Wellborn reviewed his treatment of appellant since
2001 and that he had reviewed the November 16, 2006 job offer. He noted that appellant had
3

physical limitations due to restrictions based on her thoracic outlet syndrome, knee conditions1
and upper extremity conditions. Dr. Wellborn reported that appellant had permanent restrictions
of no repetitive reaching overhead or away from the body, no machinery use, no driving more
than one hour one way and no lifting more than five pounds overhead or away from the body.
He stated that pulling envelopes away from the machine was contrary to his limitation of no
reaching away from the body, no pulling and no working with machinery. Dr. Wellborn
reviewed the job duties listed under the position description and stated why they exceed her
restrictions by requiring overhead reaching or pulling or were over her weight restriction. As to
the restriction on driving, he stated it was imposed to limit the amount of time appellant was
required to hold her upper extremities up from her body. Dr. Wellborn also noted that the
medication appellant was taking caused drowsiness as a side effect.
By decision dated December 5, 2007, an Office hearing representative affirmed the
July 24, 2007 decision terminating appellant’s wage-loss benefits finding that she refused an
offer of suitable work.
On September 9, 2008 appellant requested reconsideration of the December 5, 2007
decision. She submitted a March 18, 2008 report from Dr. Paul Willis, a neurologist, who noted
that he had previously examined appellant in 1998 and noted her complaint of predominately left
shoulder and arm pain without clear cervical, radicular or thoracic outlet patterns. Dr. Willis
presented findings on physical examination and noted that prior diagnostic studies had shown
degenerative disc disease at C5-6 and C6-7 with prominent anterior and posterior spurring. He
diagnosed chronic shoulder dysfunction, degenerative disease and noted appellant’s other
diagnoses of depression, lupus and hypertension. While Dr. Willis could not find evidence of
neurologic deficit, there was limitation with effortful positional movement of the shoulder. He
noted that appellant was attempting to pursue an employment job that complied with her
orthopedic restrictions.
Appellant also submitted reports from Dr. Katherine Hamilton, Ph.D., a clinical
psychologist, who noted treatment for depression since 1990 to 1991. Dr. Hamilton disapproved
of the job offer as appellant was found totally disabled due to depression.
By decision dated December 5, 2008, the Office denied modification of the December 5,
2007 decision.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation.2 Under section 8106(c)(2) of the Act, the Office may terminate
wage-loss compensation of a partially disabled employee who refuses or neglects to work after
suitable work is offered to, procured by or secured for the employee.3 To support termination,
1

Dr. Wellborn noted that appellant had a separate claim for this, but does not note the claim number.

2

A.W., 59 ECAB ___ (Docket No. 08-306, issued July 1, 2008).

3

5 U.S.C. § 8106(c)(2); see also Mary E. Woodard, 57 ECAB 211 (2005); Geraldine Foster, 54 ECAB
435 (2003).

4

the Office must show that the work offered was suitable and must inform the employee of the
consequences of refusal to accept such employment.4 Section 8106(c) will be narrowly
construed as it serves as a penalty provision, which may bar an employee’s entitlement to
compensation based on a refusal to accept a suitable offer of employment.5
Office regulations provide that, in determining what constitutes suitable work for a
particular disabled employee, the Office should consider the employee’s current physical
limitations, whether the work is available within the employee’s demonstrated commuting area,
the employee’s qualifications to perform such work and other relevant factors.6 It is well
established that the Office must consider preexisting and subsequently acquired conditions in the
evaluation of suitability of an offered position.7 The issue of whether an employee has the
physical ability to perform a modified position offered by the employing establishment is
primarily a medical question that must be resolved by the medical evidence.8 Furthermore, if
medical reports document a condition which has arisen since the compensable injury and the
condition disables the employee, the job will be considered unsuitable.9
If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Office shall appoint a third physician who shall
make an examination.10
ANALYSIS
The Office accepted that appellant’s claim for left arm strain, right shoulder calcific
tendinitis and left shoulder tendinitis and authorized surgery. It terminated appellant’s
compensation by decision dated July 24, 2007 on the grounds that she refused an offer of
suitable work. The Board finds that the Office did not meet its burden of proof to terminate
compensation benefits as there was a conflict in medical opinion as to appellant’s work
restrictions.
The Office found that the weight of medical opinion regarding appellant’s work
restrictions was represented by Dr. Elfering, a second opinion physician. The record reflects that
Dr. Elfering found that appellant was capable of full-time work in a limited capacity and
provided limitations. She limited lifting to 10 pounds maximum with no casing, no over the
shoulder height work and no full reaching.
4

T.S., 59 ECAB ___ (Docket No. 07-1686, issued April 24, 2008); Ronald M. Jones, 52 ECAB 190 (2000).

5

Richard P. Cortes, 56 ECAB 200 (2004); Joan F. Burke, 54 ECAB 406 (2003).

6

20 C.F.R. § 10.500(b).

7

Richard P. Cortes, supra note 5.

8

Id.; Bryant F. Blackmon, 56 ECAB 752 (2005).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.4(b)(4) (July 1997).
10

See Richard L. Rhodes, 50 ECAB 259 (1999).

5

The employing establishment based the modified-duty job offer on the work restrictions
listed by Dr. Elfering. In extending the job offer to appellant on November 16, 2006, it provided
her with a form to be completed by her attending physician addressing whether he approved of
the job description. Dr. Wellborn completed the form in June 2007, advising that the work
limitations described in the job offer were not consistent with appellant’s limitations. He advised
that appellant had a maximum lifting capacity of five pounds and imposed greater limitations on
the number of hours she could push or pull to four hours a day. Dr. Wellborn advised no
overhead lifting or reaching above or below shoulder level. He also limited driving to one hour a
day.
At the time the Office terminated appellant’s compensation on July 24, 2007, there was a
conflict in medical opinion between appellant’s attending physician and the second opinion
physician as to her capacity for employment, work limitations and the suitability of the modifiedduty position offered. Based on the evidence of record, the Board finds that the Office
improperly determined that the modified position offered to appellant constituted suitable work
within her physical limitations. Consequently, the Office did not meet its burden of proof to
terminate appellant’s wage-loss compensation.
CONCLUSION
The Board finds that the Office did not meet its burden of proof to terminate appellant’s
monetary compensation benefits on the grounds that she refused an offer of suitable work under
5 U.S.C. § 8106(c).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 5, 2008 be reversed.
Issued: January 14, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

